Citation Nr: 1720183	
Decision Date: 06/07/17    Archive Date: 06/21/17

DOCKET NO.  13-30 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel



INTRODUCTION

The Veteran served on active duty from September 1955 to August 1960.

The Veteran's claims come before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The RO in Chicago, Illinois, currently has jurisdiction over the appeal.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

The Veteran's service treatment records (STRs) from his period of active duty are fire-related and unavailable, despite several attempts by the AOJ.  A Formal Finding that a complete copy of the STRs was unavailable was issued by the AOJ in July 2013, and the Veteran was informed of this unavailability in letters dated in January 2011 and July 2013.  In response, in a September 2011 Questionnaire About Military Service, NA Form 13075, the Veteran stated that he served in the U.S. Air Force Reserves from August 1960 to September 1961, after his release from his active duty period.  As previously stated, the AOJ made unsuccessful attempts to obtain the Veteran's STRs from his active duty period from September 1955 to August 1960.  However, to date, the AOJ has not attempted to obtain the Veteran's Reserve treatment records from August 1960 to September 1961 or the Veteran's personnel file.  As the Veteran's STRs are unavailable, his Reserve records and personnel file may provide pertinent information concerning the Veteran's bilateral hearing loss and tinnitus during service and shortly thereafter.  On remand, such records should be requested and associated with the Veteran's claims file.   

In addition, the November 2011 VA examiner indicated that she reviewed a VA audiological evaluation dated on October 29, 2009, as well as electronic progress notes entered by the Veteran's primary care provider dating back to 2009.  The Statement of the Case indicates electronic review of treatment records from the VA Medical Center in Danville from August 2009 to September 2011.  These VA treatment records are not currently on file.  As the Board is remanding the Veteran's appeal anyway, on remand, such records should be associated with the file. 

Finally, the AOJ should obtain an addendum medical opinion that takes into account any and all additional service records added to the file, as well as the Veteran's recent assertions that he noticed hearing problems prior to working in a factory post-service, and that he used hearing protection while he did work in the factory.  See the Veteran's Statement in Support of Claim, received by VA on February 21, 2012. 

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain the Veteran's personnel file.  The efforts to obtain these records should be documented, and any evidence received in response to this request should be associated with the claims folder for consideration.  If attempts to obtain these records are unsuccessful, and further attempts to obtain them would be futile, then also document this in the file and notify the Veteran accordingly.
2.  Obtain the Veteran's U.S. Air Force Reserves treatment records for the period from August 1960 to September 1961.  The efforts to obtain these records should be documented, and any evidence received in response to this request should be associated with the claims folder for consideration.  If attempts to obtain these records are unsuccessful, and further attempts to obtain them would be futile, then also document this in the file and notify the Veteran accordingly.

3.  Obtain and associate with the Veteran's file relevant VA treatment records dating from August 2009 to the present day, to include an audiological evaluation report dated on October 29, 2009. 

4.  Forward the claims file to the examiner who provided the November 2011 VA audiological examination for an addendum medical opinion regarding the etiology of the Veteran's currently diagnosed bilateral hearing loss disability and tinnitus.  If the prior VA examiner is not available, forward the entire claims file to another appropriate medical professional for a response to the following questions.  If deemed necessary by the examiner, afford the Veteran an appropriate examination.  

The VA examiner is requested to address whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's currently diagnosed bilateral hearing loss and tinnitus are related to his active duty service from September 1955 to August 1960, to include exposure to loud noise in performance of his duties as a Communication Center Specialist.  In particular, the examiner should comment upon the Veteran's February 2012 statement indicating that he recalls experiencing hearing problems prior to his work at a factory post-service, and that while working at the factory, he wore hearing protection.  Indeed, these statements attempt to clarify the history as presented to the November 2011 VA examiner.  

The Board adds that service-connection may still be awarded for disabilities diagnosed after service, if the evidence establishes in-service incurrence.  38 C.F.R. § 3.303(d).  In this connection, if silence (or remoteness in time between service and onset of symptoms or diagnosis) in the record plays a role in determining whether the Veteran's disabilities are related to in-service noise exposure, the examiner should explain the clinical significance as to why this is the case.  All opinions should be supported by a rationale.   

5.  If any benefit sought on appeal remains denied, issue a Supplemental Statement of the Case (SSOC) to the Veteran and his representative.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
V. CHIAPPETTA 
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




